Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-2, 5-10, 13-14 and 17-18 are currently pending in this application in response to the claims amendment filed on January 31, 2022.

Claim Objections
Claim 1 is objected to because of the following informality:  The functional terms “Acquiring” and “Verifying” have been improperly amended from lower case to upper case as previously presented. For formality and consistency, these two active words need not be capitalized.  Appropriate correction is required.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §101 rejections:
With respect to claims 1 and 9, Applicant asserts that the amended feature “a(the) manufacturing execution server” performs the execution instead of a human mind. See Remarks at 9.
	Examiner disagrees. The feature “a server” is equivalent to the features “a processor” and “a memory” as further recited in claim 9. These features taken alone or in combination are recited at a high level of generality to merely automate the judicial exception (to “verify”, “determine”, and “confirm”). Because these judicial exceptions can mentally be processed based on human’s observation, evaluation, judgement, and /or opinion, the recitations of the server, processor, and/or memory do not take the claim limitations out of the mental processes grouping. Examiner suggests Applicant to amend each of claims 1 and 9 to positively recite a practical application that link the judicial exception. A review of the specification, page 16, teaches the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs. This subject matter appears to link the judicial exception to a practical application and further remove the mental process when a human cannot mentally the1 [a] manufacturing execution server, manufacturing process parameter information of a manufacturing equipment, wherein the manufacturing process parameter information is a signal detected from an equipment sensor when a change occurs in the manufacturing equipment” (See Spec at p.16 for support).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-2, 5-6, 9-10, 13-14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claims 1-2, 5-6, 9-10, 13-14, and 17 are drawn to an electronic device or a method for controlling a manufacturing process parameter, hence falls under one of four categories of statutory subject matter (process/method, machines/products/apparatus, manufactures, and compositions of matter; Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more (Step 2A).
see feeding back step in each of claims 1 and 9). The steps to verify or determine can mentally be processed based on human’s observation, evaluation, judgement, and /or opinion. Furthermore, the mere nominal recitation of a generic server, processor and memory having stored instructions or perform the judicial exception as recited in claim 1 and/or 9, are recited at a high level of generality to merely automate the judicial exception (“verify”, “determine”, and “confirm” steps). Thereby, the mental process steps as recited in each of claims 1 and 9, can mentally be performed in the human mind (Step 2A, Prong 1). Claims 1 and 9 each recites additional elements “acquiring manufacturing process parameter information of a manufacturing equipment”, “feeding back a verification result”, and further defining “the manufacturing parameter information” are forms of insignificant extra-solution activities where data collecting and outputting are necessary for all uses see MPEP 2106.05(f)). The additional elements (acquiring the specific type of information and feeding back a result) that are insignificant extra solution activities, do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect, receive, or output of data (MPEP 2106.05(d)(ll)).  As such, claims 1 and 9 are not patent eligible (Step 2B).
	Dependent claims 2, 5-6, 10, and 13-14 are also ineligible for the same reasons given with respect to claim 1 or claim 9. Claims 2 and 10 each recites additional elements that continues to define further the insignificant extra-solution activity of the “receiving” information. Claim 12 recites further the abstract mental process of verifying by determining if the manufacturing process parameter exceeds the reference range to determine the verification is a pass or fail. In this instance, claim 12 recites a mental process (Step 2A, Prong 1) and fails to provide additional elements to integrate the abstract idea into a practical application (Step 2A, Prong 2; see MPEP 2106.05(f)). Claims 5 and 13 each recites the additional elements that continues to define further the insignificant extra-solution activity of the “feeding back” such that issuing an alarm when verification fails and displaying the manufacturing process parameter information when verification passes. Claims 6 and 14 each recites additional element that continues to define further the insignificant extra-solution activities for “storing” information and “feeding back” the stored information per query request. As such, information being uploaded, transmitted, and/or displayed via equipment server or a terminal device do not amount to significantly more than an abstract idea because the court decision have determined these additional elements to be well-understood, routine, and conventional when claimed in a merely generic manner to collect and/or display of data (MPEP 2106.05(d)(ll)). As such, claims 2, 5-6, 10, and 13-14 do not amount to significant more 
	
Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Huang et al. (US 2017/0078238) teaches of an electronic device and method for controlling a manufacturing process parameter (system and method operated on a server 300 and configured to interconnected with plurality of equipment 103 used for manufacturing semiconductor wafers, figs. 1-3 and par.0006), comprising: a processor (server 300, figs.2-3); and a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor (program executable on server 300 configured to receive process parameters from equipment of plurality of equipment used in manufacturing process, par.0006), cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (each of plurality of equipment during operation provides parameters in the form of raw machine data, figs.3-4 and par.0028); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (receives process parameters from different equipment, identify one or more event-related data from known pattern of a trigger event, par.0047-0048, trigger events that are known during operation of different equipment and are stored in the events library, par.0049, and querying the library to identify the event-related information to the equipment associated with the trigger event, par.0049), and feed back a verification result (notifying via tags with trigger event identifier and severity level, par.0049).
Hoyte et al. (US 2010/0114810) teaches of an electronic device and method for controlling a manufacturing process parameter (control system 110, fig.1 and par.0004), comprising: a processor (DCS 20 includes a processor 24, fig.1 and par.0012); and a memory connected to the processor, and having stored thereon executable instructions which, when executed by the processor (computer program embodied on a computer 
 He (TW M334411, June 11, 2008) teaches an electronic device for controlling a manufacturing process parameter (quality performance monitoring device 2 of the production line, figs.1-2 and p.2 lines 1-3), comprising: a processor (monitoring host 2, p.2); and a memory connected to the processor (database 3, p.2), and having stored thereon executable instructions which, when executed by the processor (figs.1-2), cause the processor to be configured to: acquire manufacturing process parameter information of a manufacturing equipment (receive by the monitoring host 2, the corresponding quality characteristic parameters of the product p of each production tool 5); and verify the acquired manufacturing process parameter information according to reference ranges of manufacturing process parameter information of multiple manufacturing equipments which are registered in advance (comparing the quality characteristic parameter of the product based on each production tool 5 to the different quality characteristic parameters of the product to upper and lower limit data of the quality control chart stored in database 3, p.2 last 6 lines and p.3 first 4 lines), and feed back a verification result (determine the quality and displays it over time to generate a quality control map, a bad range is determined when comparison is beyond the quality control chart and the lower limit, p.3, first 5 lines).
Galbraith (US 5,191,313)  teaches of an electronic device for controlling a manufacturing process parameter (process control system, fig. 1), comprising: a processor (module processor of data processing module 124, fig.1 and col.3 lines 35-37); and a memory connected to the processor (memory of data processing module 124, fig.1 and col.3 lines 35-37), and having stored thereon executable instructions which, when executed by the processor, cause the processor to be configured to: 
Nonetheless, all prior art of record as cited above individually or in combination fails to teach wherein the processor is further configured to: determine a reference range of the manufacturing process parameter corresponding to the identification of the manufacturing equipment, the type of the manufacturing process parameter and the product type in the acquired manufacturing process parameter information according to a preset correspondence relationship between identifications of multiple manufacturing equipments, types of manufacturing process parameters and product types and reference ranges of the manufacturing process parameters; and verify whether the value of the manufacturing process parameter in the acquired manufacturing process parameter information exceeds the reference range, and when a verification result is no, confirm that the verification is passed; and when the verification result is yes, confirm that the verification is failed.

Allowable Subject Matter
Claims 7-8 and 18 are allowed.
The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method for controlling a manufacturing process parameter, comprising: receiving changed manufacturing process parameter information of a manufacturing equipment which conforms to a first protocol and a first format, or when a manufacturing process parameter collection instruction issued by a manufacturing execution server is 
Claims 8 and 18 are allowed due to its dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For antecedent basis support, the underlined word of this feature “acquiring, by the manufacturing execution server” should be replaced with “a”.